COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00077-CV

Patriot Residential Management            §    From County Court at Law No. 2
Services, LLC

                                          §    of Tarrant County (2011-001946-2)

v.
                                          §    May 2, 2013


Carlos Lazo d/b/a Maxwell Finish          §    Opinion by Justice Gabriel
Co.


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Patriot Residential Management

Services, LLC shall pay all costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Lee Gabriel